EXHIBIT 10.31

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 28th day of July, 2006 by and between Ramiro Ortiz (hereinafter
the “Executive”) and BankUnited Financial Corporation, a Florida corporation
“BankUnited” or the “Company”).

Recitals

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of August 2l, 2002 (“Prior Agreement”) pursuant to which the Executive
has served as President and Chief Operating Officer of the Company; and

WHEREAS, the prior Agreement is scheduled to expire on September 30, 2008; and

WHEREAS, the Company desires to assure the continued availability of the
Executive’s services and the ability of the Executive to perform such services
with a minimum of personal distraction or concern for his future employment; and

WHEREAS, the Executive is willing to continue to serve in the employ of the
Company on such basis; and

WHEREAS, the Company and the Executive each hereby agree that in order to
achieve the foregoing objectives it is necessary to amend and restate the terms
and conditions of the Prior Agreement, as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:

l. Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the following words and terms as used herein shall have the meanings
as set forth below, unless the context or use indicates a different meaning:

(a) “Date of Termination” means the date of receipt of a Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if the Executive’s employment is terminated by reason of the Executive’s death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.

(b) “Disability” means any physical or mental condition that prevents the
Executive from performing the essential function of his position for at least
three (3) months after the commencement of such condition and that is determined
to be of a permanent duration by a physician acceptable to the Company and the
Executive or the

 

1



--------------------------------------------------------------------------------

Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). If the Company determines in good faith that the
Disability of the Executive has occurred, and that it cannot reasonably
accommodate as defined by law it may give to the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective as of the
Disability Effective Date, provided that the Executive shall not have returned
to full-time performance of the Executive’s duties prior to the Disability
Effective Date. Any subsequent different Disability shall not be deemed a
continuation of a prior Disability, and the determination of time periods for
the purposes of this provision shall recommence. Any dispute shall be resolved
by arbitration as provided in Section 24.

(c) “Disability Effective Date” means the date thirty (30) days following
receipt by the Executive of notice from the Company of the Company’s intention
to terminate the Executive’s employment because of the Executive’s Disability.

(d) “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) in the case
of termination for Cause, sets forth circumstances claimed to provide a basis
for termination of the Executive’s employment for Cause in reasonable detail and
includes the resolution of the Board regarding the termination of the
Executive’s employment for Cause, and (iii) if the Date of Termination is other
than the date of receipt of such notice, specifies the termination date.

(e) “Change of Control Payment” means a lump sum cash payment to the Executive
by the Company in an amount which equals the greater of either: (i) two
(2) times the Executive’s Base Salary (as defined below) for the year in which
the termination occurs plus two (2) times the amount equal to the last Annual
Bonus (as defined below) awarded to the Executive during the year prior to a
Change of Control, or (ii) the Executive Base Salary from the date of the Change
of Control through the remainder of this Contract’s Term.

(f) “Vested Benefits” means all amounts earned by and vested in the Executive
pursuant to the plans, programs, policies and practices of the Company,
including, without limitation, the BankUnited Financial Corporation Profit
Sharing Plan, stock options, stock grants, disability insurance plan, and group
life insurance plans.

2. Employment

2.1 Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to continue to serve the Company, on the terms and
conditions set forth herein, for the period commencing on July 28, 2006,
(hereinafter the “Commencement Date”) and expiring on September 30, 2011 (the
“Term”) unless sooner terminated as hereinafter set forth.

 

2



--------------------------------------------------------------------------------

2.2 Position and Duties of Executive. The Executive shall serve as the President
and Chief Operating Officer (“COO”) of BankUnited and a member of the Board of
Directors of BankUnited, so long as he continues as the President and COO and is
elected by the Company’s stockholders. During the Term of employment, the
Executive shall diligently perform all services as may be reasonably assigned to
him by the Company’s CEO, Board or its Chairman and shall exercise such power
and authority as may from time to time be delegated to him by the CEO, Board or
its Chairman. The Executive shall be required to report solely to, and shall be
subject solely to the supervision and direction of, the Company’s CEO, Board or
its Chairman and no other person or group shall be given authority to supervise
or direct the Executive in the performance of his duties. The Executive shall
devote substantially all his working time and attention (other than during
weekends, holidays, approved vacation periods, and periods of illness or
approved leaves of absence) to the business and affairs of the Company, render
such services efficiently and to the best of his ability, and use his best
efforts to promote the interests of the Company.

2.3 Place of Performance. In connection with his employment by the Company, the
Executive’s principal place of employment shall be the Company’s executive
offices in Florida.

3. Compensation.

3.1 Base Salary. The Executive shall receive a base salary of $650,000 (the
“Base Salary”) per year during the Term of this Agreement, with such Base Salary
payable in installments consistent with the Company’s standard payroll practice
for executives. Prior to each anniversary of the Commencement Date occurring
during the Term, the Compensation Committee of the Board of Directors (the
“Committee”) shall review the Executive’s annual rate of salary, and may, in its
discretion, approve an increase therein. The first and last year shall be
prorated based on the number of months in such year. In addition to salary, the
Executive may receive other cash or stock compensation from the Company for
services rendered hereunder at such times, in such amounts and on such terms and
conditions as the Committee, in its discretion, may determine from time to time
continuing throughout the Term. The Base Salary shall not be decreased unless
the Executive is not performing his duties and responsibilities in all material
respects to the satisfaction of the Board. Any increase in Base Salary shall not
limit or reduce any obligation to the Executive under this Agreement. The
Executive shall not separately receive directors’ fees. All disputes as to Base
Salary shall be resolved by Arbitration as provided in paragraph 24.

3.2 Annual Bonus. The Executive may be entitled to a cash bonus (the “Annual
Bonus”) for each fiscal year, or part thereof, occurring during the Term. The
Annual Bonus for a year shall be based upon merit during such year, taking into
account any performance goals set in advance by the Committee for such bonus,
and shall be determined, after recommendation by the Chairman, by the Committee
(or the independent members of the Board in the absence of the Committee or a
replacement therefor) in their sole discretion. The range of Annual Bonus shall
be performance-based determined in accordance with the standard practices of the
Committee.

 

3



--------------------------------------------------------------------------------

4. Additional Benefits.

4.1 Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive in form sufficient to permit deduction thereof
under applicable tax law (but without regard to actual deductibility), the
Company shall promptly reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive in the course of and pursuant to the
business of the Company, including expenses for entertainment and all travel and
living expenses while away from home on business or at the request of the
Company, provided that such expenses are incurred and accounted for in
accordance with the Company’s regular policies and procedures.

4.2 Other Benefits. The Company shall provide the Executive the standard
benefits provided to other senior executives, including, major medical and
hospitalization insurance coverage, and group disability and group life
insurance for the Executive (collectively, the “Policies”), which Policies the
Company shall keep in effect at its sole expense throughout the Term. To the
extent any Policies have an eligibility period, Executive may maintain his
existing equivalent coverage under COBRA and the Company shall reimburse him for
that expense until the eligibility period is satisfied. In addition to the group
disability insurance coverage provided by the Company to its executive
employees, the Company shall pay to the Executive $5,000 annually to reimburse
him for the cost (or a portion of the cost) of an individual disability policy
for a term extending throughout the Term of this Agreement, without deduction
for any payments provided under the Company’s group disability insurance
coverage. In addition to group life insurance, the Company shall maintain on the
life of the Executive term life insurance policy extending throughout the Term
of this Agreement in the amount of $2,500,000, the beneficiary of which shall be
designated by the Executive. If the life insurance policy is portable and fully
transferable, the Company agrees to make reasonable efforts to have the policy
transferred to the Executive upon his termination, at which time the Executive
will be fully responsible for all premiums and maintenance of such policy. The
Executive represents to the Company that he is a “healthy, non-smoker.” The
Executive understands that the Company’s obligation to purchase the life
insurance policy described above ceases if the Executive’s representation is
false or misleading. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary or Annual Bonus payable to the Executive pursuant to
this Agreement.

4.3 Automobile Allowance. During the Term, the Company shall provide Executive
with an automobile allowance of six hundred dollars ($600) per month, which
amount is intended to compensate Executive for wear and tear and reimburse the
Executive for all costs of gasoline, oil, repairs, maintenance, insurance and
other expenses incurred by Executive by reason of the use of Executive’s
automobile for Company business from time to time. The amount of this allowance
will be reviewed by the Company and the Executive from time to time and
increased prospectively as is necessary to compensate and reimburse the
Executive for such wear and tear and costs.

 

4



--------------------------------------------------------------------------------

4.4 Vacation. The Executive shall be entitled to four (4) weeks vacation per
year, said vacation to be scheduled so as not to materially interfere with the
performance by the Executive of his duties pursuant to this Agreement.

4.5 Club Membership. The Company shall pay the annual dues for the Executive’s
membership at La Gorce Country Club and Riviera Country Club, and such luncheon
clubs as he deems appropriate for the discharge of his duties hereunder. The
membership at LaGorce Country Club shall be the property of the Company, and be
in the Company’s name if possible.

4.6 Working Facilities and Support Staff. The Company shall furnish the
Executive with an office or offices of a size and with furnishings and other
appointments, and secretarial and such other facilities and support services
suitable to his position and adequate for the performance of his duties
hereunder including, but not limited to, appropriate internet and news service
subscriptions, cellular telephones, computers (“palm,” “lap top” or other
appropriate computer/cellular devices).

4.7 Securities Grants.

a) On August 21, 2006, the Committee shall grant the Executive a number of
shares of the Company’s Class A Common Stock (or equivalent or comparable rights
to receive such stock, including, without limitation, in the form of deferred
stock, restricted stock units or deferred stock units), having a value on the
date of such grant of $375,000 based on the closing price of the Class A Common
Stock as of the date of grant, ownership of such stock or units to vest in equal
amounts over five years from the date of grant. (As the grant vests, the stock
or units shall become “Vested Benefits” for purposes of this Agreement.) The
Company at its election may satisfy these grants with an equivalent cash
payment.

b) The shares or rights granted pursuant to subparagraph (a) shall not be
delivered to the Executive, but rather delivery shall be delayed in accordance
with a deferral agreement entered into between the Executive and the Company and
consistent with the requirements of Code Section 409A. Among other provisions,
the deferral agreement shall contain provisions that the Executive shall receive
a complete distribution of the deferred property within thirty (30) days
following any of the following: the Executive’s termination under Sections 5.2
or 5.3, or an event which is a Change of Control as defined in the deferral
agreement. The Company may utilize a “rabbi trust” to hold assets to satisfy its
obligation to the Executive with respect to the deferred shares or rights,
subject to the claims of the Company’s creditors in the event of its insolvency.

c)(i) In the event of a Change of Control, all grants previously not vested
shall become fully vested and if any grant has not been made as provided in
(a) above there shall be granted to the Executive a sufficient number of shares
or rights to satisfy the requirements of such provisions based on the closing
price bid of the Class A Common Stock on the date of the grant.

 

5



--------------------------------------------------------------------------------

(ii) In the event this Agreement terminates under Section 5.3 (Termination
Without Cause) or under Section 5.2 as a result of disability, all grants
previously not vested shall continue to vest in accordance with the vesting
schedule provided in (a) above, and if any grant has not been made as provided
in (a) above, there shall continue to be granted to the Executive a sufficient
number of shares or rights to satisfy the requirements of such provision based
on the closing price bid of the Class A Common Stock on the date of the grant
which shall continue to vest in accordance with the vesting schedule provided in
(a) above. The Company, at its election, may satisfy one or more the grants with
an equivalent cash payment.

(iii) In the event this Agreement terminates under Section 5.2 as a result of
death, all grants not vested as of the date of death shall lapse and no further
grants shall be made to satisfy the provision of subsection (a).

4.8 Indemnification and Insurance.

(a) During the Term of this Agreement, the Company shall cause the Executive to
be covered by and named as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with service as an officer or director of
the Company or service in other capacities at the request of the Company. The
coverage provided to the Executive pursuant to this section 4.8 shall be of the
same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Company.

(b) To the maximum extent permitted under applicable law, during the Term of
this Agreement and for a period of 3 years thereafter, the Company shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Company or any subsidiary or affiliate thereof.

5. Termination.

5.1 Termination for Cause. Notwithstanding anything contained herein to the
contrary, this Agreement may be terminated by the Company for Cause. As used in
this Agreement, “Cause” shall mean (i) any action or omission or failure of the
Executive which constitutes a material breach of this Agreement, including
without limitation failing to carry out his duties and responsibilities in
accordance with Section 2.2 (if, however, the Board determines that it is an
action, omission or failure which can be cured, the Company agrees to provide
one cure period of sixty (60) days after receipt by the Executive of specific
written notice of the issue. If the issue is not cured within the sixty (60) day
period, or is of a nature that the Board determines cannot be cured, the
Executive will be terminated for cause as specified in a Notice of Termination);
(ii) the Executive engages in an act(s) of personal dishonesty, incompetence, or
willful misconduct in connection with his employment, the performance of
services or handling the affairs of the Company or BankUnited, FSB; (iii)

 

6



--------------------------------------------------------------------------------

the conviction of Executive for, or a plea of guilty or nolo contendere to, a
criminal act which is a felony, or which is a misdemeanor involving theft,
dishonesty or moral turpitude; (iv) the Executive breaches a fiduciary duty owed
to the Company involving personal profit, intentional failure to perform stated
duties, or which could seriously prejudice the interest of the Company,
BankUnited, FSB, its depositors, or shareholders; or (v) the Executive’s breach
or willful violation of this Agreement, or of any law, rule, regulation, Code of
Conduct, Insider Trading Policy, corporate policy (other than traffic violations
or similar non-material offenses), or final cease and desist order in connection
with his performance of services for the Company. An express termination by the
Company for reasons other than those included above or which otherwise does not
fall within another part of section 5, will be considered a termination without
cause under paragraph 5.3. All disputes shall be resolved by Arbitration as
provided in Section 24.

5.2 Termination for Death or Disability. This Agreement shall terminate
automatically upon the Executive’s death and may be terminated by the Company
upon the Executive’s Disability. Upon a termination by reason of the Executive’s
Disability, the Company shall pay to the Executive or his beneficiaries, as the
case may be, (i) any compensation or other obligations accrued for periods prior
to the Date of Termination, all of which shall be paid within fifteen (l5) days
after the Date of Termination, (ii) six (6) months of Base Salary, all of which
shall be paid in installments consistent with the Company’s payroll practice for
executives, and shall implement the provisions for the Executive’s Vested
Benefits as of the Date of Termination. If Termination is due to the death of
the Executive, the Company shall, within fifteen (15) days after the Date of
Termination, pay to the Executive’s estate or beneficiaries, as the case may be,
any unpaid Base Salary, Annual Bonus and benefits accrued for periods prior to
the Date of Termination, or, if an alternative beneficiary is designated in
proper legal form, the payments and benefits shall be paid to said designated
beneficiary. In addition, the life insurance proceeds from the policies
described in this Agreement shall be paid to his personal representative or such
other persons as the Executive may have designated in writing.

5.3 Termination Without Cause. At any time the Company shall have the right to
terminate the Executive’s employment hereunder by written notice to Executive;
provided, however, that the Company shall (i) pay to Executive any unpaid Base
Salary, and benefits and amounts due under the programs described in Section 4
up to the Date of Termination, (ii) pay to the Executive in a lump sum within
thirty (30) days after the Date of Termination, an amount equal to the
Executive’s Base Salary and benefits that would have become due to the Executive
for the remainder of the then effective Term, but for the Company’s termination
of the Executive pursuant to this Section 5.3 and (iii) implement the provisions
of Section 4.7(c)(ii) for the Executive’s Vested Benefits as of the Date of
Termination. The Company shall be deemed to have terminated the Executive’s
employment pursuant to this Section 5.3 if such employment is terminated by the
Company without Cause. The Company and the Executive hereby stipulate that the
Company may condition the payment and delivery of the amounts specified in
clause (ii) of the first sentence of this Section 5.3 on the receipt of the
Executive’s resignation from any and all positions which he holds as an officer,
director or committee member with respect to the Company, BankUnited, FSB or any
subsidiary

 

7



--------------------------------------------------------------------------------

or affiliate of either of them and gives the Company a full release of all then
existing claims under this Agreement. Any disputes shall be resolved by
Arbitration as provided in Section 24.

5.4 Resignation. In the event Executive resigns other than upon written request
of the Company, Executive shall have not further right to any payments or grants
due under this Agreement and all Executives’ rights and benefits under this
Agreement shall terminate. A termination of this Agreement under Sections 5.1,
5.2, or 5.3 shall not be considered a “resignation” under Section 5.4 unless
specifically agreed to in writing by the Executive and the Company.

5.5 Notwithstanding any provision of this Agreement to the contrary, no payment
or benefit will be made to the Executive under Section 5.2 for termination due
to Disability or under Section 5.3, prior to the expiration of six-months from
the date of his termination of employment, if such payment or benefit will
result in the imposition of an excise tax under Code section 409A.

6. Change of Control.

6.1 Change of Control. A “Change of Control” shall be deemed to have occurred if
the conditions set forth in any one of the following paragraphs shall have been
satisfied:

(a) any person, as defined in Section 3(a)(9) of the Securities Exchange Act of
1934 (“Exchange Act”), as such term is modified in Sections 13(d) and 14(d) of
the Exchange Act, is or becomes the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 51 % or more of the combined voting power of the
Company’s then outstanding voting securities (other than (A) any employee plan
established by any “Corporation” (which for these purposes shall be deemed to be
the Company and any corporation, association, joint venture, proprietorship or
partnership which is connected with the Company either through stock ownership
or through common control, within the meaning of Sections 414(b) and (c) and
l563 of the Internal Revenue Code of 1986, as amended (the “Code”)), (B) the
Company or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act), (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, (D) a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company or (E) Alfred R. Camner or any member(s) of his family
or an entity, person, or group acting in concert with him or his family or on
his behalf.

(b) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of any Corporation, at least 51% of
the combined voting power of the voting

 

8



--------------------------------------------------------------------------------

securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner (as
defined in clause (a) above), directly or indirectly, of voting securities of
the Company or of the surviving entity of such merger or consolidation or any
parent thereof representing 51 % or more of the combined voting power of the
Company’s then outstanding voting securities or the Company or any surviving
entity or parent (other than Alfred R. Camner or any member(s) of his family or
an entity, person, or group acting in concert with him or his family or on his
behalf); or

(c) the occurrence of a liquidation, sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least 75% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

6.2 Payments Upon a Change of Control.

(a) The Company shall, following the Change of Control, pay the Executive the
Change of Control Payment, which payment shall be made on the earlier of six
(6) months after the occurrence of a Change of Control or the acquiring entity’s
termination of the Executive; and

(b) The Executive shall have the right, but not the obligation, to resign and
the Company shall pay the Executive any Base Salary, or other benefits accrued
for dates prior to the date of resignation and implement the provisions of
Section 4.7(c)(ii); provided, however, that the Executive must remain in the
employ of the acquiring entity for a period of time not to exceed six (6) months
if the acquiring entity so desires; and

6.3 Arrangements Not Exclusive or Limiting. The specific arrangements referred
to herein are not intended to exclude or limit the Executive’s participation in
other benefits available to executive personnel generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board of the
Company at any time, or to limit or reduce any compensation or benefit to which
the Executive would be entitled but for this Agreement.

7. Gross- Up of Change of Control Payments (if applicable).

(a) This Section shall apply if Executive’s employment is terminated upon or
following a Change of Control as defined in Section 6 of this Agreement. If this
Section applies, then, for any taxable year, the Executive shall be liable for
the payment of an excise tax under section 4999 of the Code with respect to any
payment in the nature of compensation made by the Company, the Bank or any
direct or indirect subsidiary or affiliate of the Company or the Bank to (or for
the benefit of) the Executive, the

 

9



--------------------------------------------------------------------------------

Company shall pay to the Executive an amount equal to X determined under the
following formula:

 

X=E x P       l - [(FI x (1 – SLI)) + SLI + E + M]      

 

--------------------------------------------------------------------------------

where

E = the rate at which the excise tax is assessed under section 4999 of the Code;

P = the amount with respect to which such excise tax is assessed, determined
without regard to this Section 7;

FI = the highest marginal rate of income tax applicable to the Executive under
the Code for the taxable year in question;

SLI = the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

M = the highest marginal rate of Medicare tax applicable to the Executive under
the Code for the taxable year in question.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 7(a) shall be made to the
Executive on the first day of the seventh month following the end of the year in
which occurs the Executive’s termination of employment.

(b) Notwithstanding anything in this Section 7 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 7(a), the Executive or the Company, as the case may be,
shall pay to the other party at the time that the amount of such excise tax is
finally determined, an appropriate amount, plus interest, such that the payment
made under Section 7(a), when increased by the amount of the payment made to the
Executive under this Section 7(b) by the Company, or when reduced by the amount
of the payment made to the Company under this Section 7(b) by the Executive,
equals the amount that should have properly been paid to the Executive under
Section 7(a). The interest paid under this Section 7(b) shall be determined at
the rate provided under section 1274(b)(2)(B) of the Code. To confirm that the
proper amount, if any, was paid to the Executive under this Section 7, the
Executive shall furnish to the Company a copy of each tax return which reflects
a liability for an excise tax payment made by the Company, at least 20 days
before the date on which such return is required to be filed with the Internal
Revenue Service.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Sections 7(a) and (b) above, in the event
that the Executive shall be required to pay any additional amount of excise tax
under section 4999 of the Code, or any successor to such section, or under any
similar federal, State or local tax provision in connection with his receipt of
payment in the nature of compensation from the Company, the Bank or any direct
or indirect subsidiary or affiliate of the Company or the Bank to (or for the
benefit of) the Executive, the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment “) in an amount such that, after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes) and the excise tax under the Code and/or State and local
tax provision imposed upon the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the excise tax imposed by the Code or any State
or local tax provision upon such compensation. For purposes of this paragraph
7(c), the term “taxes” shall include, but not be limited to, income taxes and
the Executive’s share of any employment taxes.

(d) This section shall not apply to any entitlement to stock options, stock
grants, or other securities of the Company.

8. Regulatory Considerations.

Notwithstanding anything herein to the contrary, any payments to Executive by
BankUnited, whether pursuant to this Agreement or otherwise, are subject to and
conditioned on compliance with Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

9. Non-Competition.

9.1 The Executive acknowledges that during the Term of this Agreement, he will
learn or be privy to valuable confidential business information, and he will
develop and cultivate on behalf of BankUnited substantial relationships with
past, present and prospective business customers of BankUnited. During the term
of this Agreement with BankUnited, and thereafter, Executive will not, directly
or indirectly, use or disclose to anyone, or authorize disclosure of any
confidential information or trade secrets except for the benefit of BankUnited.

9.2 The Executive acknowledges that the confidentiality of the protected
information with which Executive has been or may become privy is essential and
proprietary to BankUnited and is owned and shall continue to be owned by
BankUnited. The Executive agrees that at the termination of his employment, for
whatever reason, he will return to BankUnited immediately any and all documents
in whatever form that are in his possession or control and that contain, reflect
or refer to confidential information or trade secrets.

9.3 During the Term of this Agreement and for a period of eighteen (18) months
thereafter within all counties where BankUnited, FSB or its subsidiaries have
branches or offices, the Executive shall not, either directly or indirectly, or
for himself or through, on behalf of, or in conjunction with any other person,
persons or legal entity,

 

11



--------------------------------------------------------------------------------

own, maintain, operate, engage in, assist, be employed by, or have any interest
in any business engaging or planning to be engaged in banking or offering other
financial services offered by BankUnited, in any respect.

9.4 During the Term of this Agreement and for a period of eighteen (18) months
thereafter, Executive shall not, except if this Agreement is terminated as a
result of a Change of Control:

(a) either directly or indirectly, employ, retain the services of, or seek to
employ or retain the services of any person who is at that time or was within
the previous six (6) months employed by, or providing services to BankUnited or
BankUnited, FSB, without the prior express written permission of BankUnited,
which BankUnited may in its absolute discretion withhold;

(b) either directly or indirectly solicit or contact customers of BankUnited or
BankUnited, FSB which solicitation is for or on behalf of any entity engaged in
or seeking to be engaged in BankUnited’s banking or financial service business,
or in direct competition with BankUnited.

(c) In the event of a violation of the provision of this Section, the
Executive’s rights to receive grants of the Company’s Class A Common Stock shall
terminate and no additional shares shall vest or be granted as provided in
paragraph Section 4.7

9.5 Executive and BankUnited warrant that it is their intention to agree to
restrictions on disclosure of confidential information and on competition that
are as broad as permitted by Florida law (save only for the l8 month limitation
set forth in paragraph 9.3) and hereby agree to subscribe to any expansion of
the recited agreements as may be authorized by any subsequent amendment to, or
interpretation of Florida Statute Section 542.335 (2000) or any other Florida
law. For purposes of this non-competition provision, the Executive shall be
deemed retained by BankUnited during any period of time in which he receives
compensation from BankUnited or its successors.

9.6 The Executive acknowledges that Section 9 is reasonably necessary to protect
the business interest of the Company and that the provisions of Section 2 and
Section 9 are the essence of this Agreement for BankUnited and the Executive
agrees that if he engages in activities prohibited by Section 9, irreparable
harm to BankUnited will likely result, for which a remedy in the form of damages
may not be ascertainable. Under such circumstances, the Executive acknowledges
that BankUnited may seek temporary, preliminary or permanent injunctive relief
against him in any court of competent jurisdiction upon three days written
notice provided to the address listed in Section 16. This section shall not
limit any other legal or equitable remedies BankUnited or its successors may
have against the Executive for violation of this Agreement. The prevailing party
in any action to enforce Section 9 of this Agreement shall be entitled to
attorney’s fees and costs.

 

12



--------------------------------------------------------------------------------

10. Representation By the Executive. The Executive represents and warrants as of
the Commencement Date, that he is not a party to any agreement, contract or
understanding, whether of employment or otherwise, or subject to any
governmental restriction, which would in any way restrict or prohibit him from
undertaking or performing employment with the Company in accordance with the
terms and conditions of this Agreement. The Executive further represents and
warrants to the best of his knowledge, as of the Commencement Date, that he is
physically and mentally capable of performing all the essential function of the
job and all duties reasonably assigned to him for the entire term of this
Agreement.

11. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulations. In the event Section 162(m) of
the Internal Revenue Code of 1988 shall be applicable to Executive’s
compensation, the Executive shall cooperate with the Company to restructure his
compensation so as it to be fully deductible for income tax purposes; provided,
however, such cooperation shall be on such terms, if any, as both the Executive
and the Company agree, both utilizing good faith efforts to structure payments
in such a manner that the Executive’s total compensation, on a present value
basis, is not diminished.

12. Attorneys’ Fees. The Company agrees to pay such reasonable attorneys’ fees
(not to exceed $15,000.00) as are incurred by the Executive with respect to
advice and counsel concerning or related to the negotiation and preparation of
this Agreement.

13. Enforcement Costs Upon a Change of Control. The Company is aware that upon
the occurrence of a Change of Control, the Board of Directors or a stockholder
of the Company may then cause or attempt to cause the Company to refuse to
comply with its obligations under Section 6 of this Agreement, or may cause or
attempt to cause the Company to institute, or may institute, litigation seeking
to have Section 6 of this Agreement declared unenforceable, or may take, or
attempt to take, other action to deny the Executive the benefits intended under
Section 6 of this Agreement. In these circumstances, the purpose of this
Agreement could be frustrated. It is the intent of the parties that the
Executive not be required to incur the legal fees and expenses associated with
the protection or enforcement of his rights under Section 6 of this Agreement by
arbitration, litigation or other legal action because such costs would
substantially detract from the benefits intended to be extended to the Executive
hereunder, nor be bound to negotiate any settlement of his rights hereunder
under threat of incurring such costs. Accordingly, if at any time after the
Commencement Date, it should appear to the Executive that the Company is or has
acted contrary to or is failing or has failed to comply with any of its
obligations solely under Section 6 of this Agreement for the reason that it
regards this Agreement to be void or unenforceable or for any other reason, or
in the event that the Company or any other person takes any action to declare
Section 6 of this Agreement void or unenforceable, or institutes arbitration,
litigation or other legal action designed to deny, diminish or to recover from
the Executive the benefits provided or intended to be provided to him under
Section 6, and the Executive has acted in good faith to perform his obligations
under this Agreement, the Company irrevocably authorizes the Executive from time
to time to retain counsel of his choice at the expense

 

13



--------------------------------------------------------------------------------

of the Company to represent him in connection with the protection and
enforcement of his rights under Section 6. The reasonable fees and expenses of
counsel selected from time to time by the Executive as herein above provided
shall be paid or reimbursed to the Executive by the Company on a regular,
periodic basis upon presentation by the Executive of a statement or statements
prepared by such counsel in accordance with its customary practices. Counsel so
retained by the Executive may be counsel representing other officers or key
executives of the Company in connection with the protection and enforcement of
their rights under similar agreements between them and the Company, and, unless
in his sole judgment use of common counsel could be prejudicial to him or would
not be likely to reduce the fees and expenses chargeable hereunder to the
Company, the Executive agrees to use his best efforts to agree with such other
officers or executives to retain common counsel.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, and applicable to contracts
entered into and to be performed entirely within the State of Florida.

15. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or in
the subject matter hereof.

16. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Alfred R. Camner, Chairman

BankUnited Financial Corporation

255 Alhambra Circle

Coral Gables, Florida 33134

If to the Executive:

Richard A. Josepher, Esq.

Gutter Josepher & Ruffin

1001 W. Cypress Creek Road, Suite 900

Ft. Lauderdale, Florida 33309

Ramiro Ortiz

7250 SW 99th Street

Miami, Florida 33156

 

14



--------------------------------------------------------------------------------

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

17. Guarantee. BankUnited hereby agrees to guarantee the payment by BankUnited,
FSB of any benefits and compensation to which Executive is or may be entitled to
under the terms and conditions of the Agreement effective as of the Commencement
Date between the Bank and Executive, a copy of which is attached hereto as
Exhibit A (“Bank Agreement”).

18. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

19. Successors; Binding Agreement

19.1 The Company shall require any successor, whether direct or indirect to all
or substantially all of the business or assets of the Company whether by
purchase, merger, consolidation or otherwise, prior to or contemporaneously with
such acquisition, by agreement in form and substance reasonably satisfactory to
the Executive and his legal counsel, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such acquisition had taken place (to the extent not
previously performed by the Company). As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any such successor which executes
and delivers the agreement provided for in this Section 19.1 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

19.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

19.3 This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

21. Entire Agreement. Modifications and Waiver. This Agreement constitutes the
entire agreement between the Company and the Executive with respect to its
subject matter and supersedes all prior negotiations, agreements, understandings
and arrangements, both oral and written, between the Company and the Executive
with

 

15



--------------------------------------------------------------------------------

respect to such subject matter including, but not limited to, any employee
manuals of the Company. No modification or waiver of any provision of this
Agreement shall be binding unless executed in writing by all parties hereto. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision (whether or not similar), nor shall any such
waiver constitute a continuing waiver. The failure of the Executive or the
Company to insist upon strict compliance with any provision hereof shall not be
deemed to be a waiver of such provision or any other provision thereof.

22. Non-Duplication. In the event that Executive shall perform services for
BankUnited, FSB or any other direct or indirect subsidiary of the Company, any
compensation or benefits provided to Executive by such other employer shall be
applied to offset the obligations of the Company hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
Executive for all services to the Company and all of its direct or indirect
subsidiaries, including BankUnited, FSB.

23. Survival. The provisions of Section 9 shall survive the expiration of the
Term of the Agreement plus extensions, if any, or termination of the Agreement.

24. Dispute Resolution-Arbitration.

(a) This paragraph concerns the resolution of any controversies or claims
between the Company and the Executive (except for claims arising under
Section 9), whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement; (collectively a “Claim”).

(b) At the request of the Company or the Executive, any Claim shall be resolved
by binding arbitration. The Company will pay the filing fees and arbitrator
fees. The prevailing party to be awarded fees and costs.

(c) Arbitration proceedings will be conducted by the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control.

(d) The arbitration shall be administered by AAA under employment rules and
conducted in Florida. All Claims shall be determined by one arbitrator. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator, upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on AAA

 

16



--------------------------------------------------------------------------------

under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s). The arbitrator(s)
shall have the power to award legal fees pursuant to the terms of this
Agreement.

(f) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from the
Board, BankUnited has executed this Agreement as of the date first above
written.

 

BANKUNITED FINANCIAL CORPORATION By:   /s/ Alfred R. Camner Name:   Alfred R.
Camner Title:   Chairman of the Board and Chief Executive Officer ATTEST: By:  
/s/ Lawrence H. Blum Name:   Lawrence H. Blum Title:   Secretary EXECUTIVE: By:
  /s/ Ramiro Ortiz Name:   Ramiro Ortiz Title:   President and Chief Operating
Officer

 

18